[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               July 20, 2006
                            No. 05-13830                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                          BIA No. A36-545-160

ANDREW LEE DYER,


                                                                    Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (July 20, 2006)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
      Petitioner is a native and citizen of Jamaica. As the result of his convictions

in the Polk County, Florida Circuit Court on February 18, 1991, May 24, 1991, and

July 1, 1994, the Immigration and Naturalization Service (“INS”) commenced

removal proceedings against petitioner, alleging that he had been convicted of two

crimes of moral turpitude (on February 18 and May 24, 1991) and an aggravated

felony (on July 1, 1994). On December 15, 1998, an Immigration Judge (“IJ”)

found that no relief from removal was available to petitioner and ordered him

removed to Jamaica. On May 6, 1999, the Board of Immigration Appeals (“BIA”)

affirmed the IJ’s decision, and on May 12, 1999, petitioner was removed to

Jamaica.

      In June 2003, petitioner reentered the United States illegally. In February

2004, he was convicted the United States District Court for the Middle District of

Florida of violating 8 U.S.C. § 1326(a) (reentry of deported alien previously

convicted of an aggravated felony) and sentenced to prison for 57 months. On

December 16, 2004, he petitioned the United States District Court for the Middle

District of Pennsylvania (the district in which he was in federal custody), seeking

relief from his conviction and the BIA’s May 6, 1999 decision affirming the IJ’s

removal order of December 15, 1998. The district court dismissed the petition to

the extent that it challenged his § 1326(a) conviction and transferred the part of the



                                           2
petition seeking review of the removal order to this court. See REAL ID Act of

2005 (“RIDA”), Pub.L.No. 109-13, § 106(c), 119 Stat. 231, 311.

      In his habeas petition, petitioner contends

      (1) that IJ failed to inform him of “his right to eligible relief” from removal,

in violation of his right to due process; specifically, the IJ failed to inform him that

he was eligible for discretionary relief from removal pursuant to Immigration and

Nationality Act (“INA”) § 212(c), 8 U.S.C. § 1182(c) (repealed), because his plea

of guilty to one of his three Polk County offenses occurred before § 212(c) was

repealed;

      (2) that his counsel was ineffective because he failed to present evidence of

petitioner’s mental illness at the removal hearing and failed to “offer plausible

grounds of relief which might have been available”;

      (3) that he established a prima facie case for asylum and withholding of

removal under the INA, and relief under the United Nations Convention Against

Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment

(“CAT”); and

      (4) that the BIA’s denial of discretionary relief was a violation of his rights

under the Rehabilitation Act, 29 U.S.C. § 794, and the Americans with Disabilities

Act, 42 U.S.C. § 12101, et seq.



                                            3
       After receiving the instant petition, we instructed the parties to address three

jurisdictional questions;1

       (1)     Whether [INA] § 242(a)(2)(C), 8 U.S.C. § 1252(a)(2)(C), limits
               this court’s jurisdiction to review the petition. See Del Pilar v.
               Attorney General, 326 F.3d 1154, 1156 (11th Cir. 2003).
       (2)     If INA § 242(a)(2)(C) applies, whether the specific
               constitutional challenges or questions of law, if any, raised by
               petitioner, are reviewable. See 8 U.S.C. § 1252(a)(2)(D);
               Brooks v. Ashcroft, 283 F.3d 1268, 1273-75 (11th Cir. 2002).
       (3)     If petitioner seeks judicial review of the denial of discretionary
               relief, does INA § 242(a)(2)(B) , 8 U.S.C. § 1252(a)(2)(B),
               preclude this court’s jurisdiction if the BIA did not exercise any
               discretion in denying the requested relief?

       As amended by the Illegal Immigration Reform and Immigrant

Responsibility Act, INA § 242(a)(2)(C), 8 U.S.C. § 1252(a)(2)(C), precludes us

from exercising “jurisdiction to review any final order of removal against an alien

who is removable by reason of having committed” an aggravated felony, as covered

in INA § 237(a)(2)(A)(iii), 8 U.S.C. § 1227(a)(2)(A)(iii). Our review of a criminal

alien’s petition is therefore restricted to “whether he is (1) an alien (2) who is

removable (3) based on a conviction for an aggravated felony.” Del Pilar v.

Attorney General, 326 F.3d 1154, 1157 (11th Cir. 2003) (quotation and alteration


       1
         In its brief, the Government raises two additional jurisdictional issues: (1) whether the
petition was timely, and (2) whether we are barred from exercising subject-matter jurisdiction to
review the petition pursuant to 8 U.S.C. § 1231. The petition was timely pursuant to RIDA
§ 106(c), which provides that the customary 30-day time period for filing a petition for review
under INA § 242(b)(1), 8 U.S.C. § 1252(b)(1), does not apply to transferred § 2241 petitions.
Because there is no evidence in the record to show that the December 15, 1998 order of removal
was reinstated, we need not address the second jurisdictional issue.
                                                  4
omitted). Aggravated felonies include “a theft offense (including receipt of stolen

property) or burglary offense for which the term of imprisonment [is] at least one

year.” 8 U.S.C. § 1101(a)(43)(G).2

       Despite the jurisdictional limitations of INA § 242(a)(2)(C), “[n]othing in

subparagraph (B) or (C), or in any other provision of this Act (other than this

section) which limits or eliminates judicial review, shall be construed as precluding

review of constitutional claims or questions of law raised upon a petition for review

filed with an appropriate court of appeals.” INA § 242(a)(2)(C), 8 U.S.C.

§ 1252(a)(2)(D). Similarly, INA § 242(a)(2)(B), 8 U.S.C. § 1252(a)(2)(B) “does

not preclude review of non-discretionary legal decisions that pertain to statutory

eligibility for discretionary relief.” Gonzalez-Oropeza v. Att’y Gen., 321 F.3d

1331, 1332 (11th Cir. 2003).

       The record indicates that the BIA exercised no discretion in denying

petitioner’s claims for relief from removal. The BIA determined that petitioner was

ineligible for statutory relief from removal due to his status as an aggravated felon.

Because he was removed following a conviction for an aggravated felony, we lack

jurisdiction to review his petition and dismiss it. Although we retain limited

jurisdiction to review any legal or constitutional questions raised in his petition, the

       2
          Petitioner’s May 24, 1991 conviction was for burglary and possession of burglary
tools. He was sentenced to prison for a period of 36 to 42 months. His July 1, 1994 conviction
was for robbery and criminal mischief, for which he was sentenced to prison for nine years.
                                                5
legal and constitutional claims in his petition are without merit. We accordingly

deny the petition as to these claims.

      PETITION DISMISSED, in part, DENIED in part.




                                          6